NUMBER 13-07-553-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: CLARENDON NATIONAL INSURANCE COMPANY AND
EFFECTIVE CLAIMS MANAGEMENT, INC.
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam

 
 Relator, Clarendon National Insurance Company and Effective Claims Management,
Inc., filed a petition for writ of mandamus in the above cause on September 11, 2007, in
which it alleges that the respondent, the Honorable Joseph P. Kelly, Presiding Judge of the
377th Judicial District Court of Victoria County, Texas, abused his discretion by denying
relator's motion for summary judgment.  
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown itself entitled to the relief sought and the petition
for writ of mandamus should be denied.  See Tex. R. App. P. 52.8.  Accordingly, the petition
for writ of mandamus is DENIED. 
 
  PER CURIAM


Do not publish.				
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 27th day of September, 2007.